Citation Nr: 9936061	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a notice of denial of August 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's claim for service connection for an acquired 
psychiatric disorder was denied in a Board decision dated in 
March 1998.  On appeal the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the Board for "compliance with the 
instructions" in a Joint Motion for Remand filed by both the 
appellant and the Secretary of VA.  Davies v. West, U.S. Vet. 
App. No. 98-1128 (October 6, 1998).  The Board was instructed 
to remand the claim for further adjudication in accordance 
with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board remanded the claim to the RO in June 1999.  The RO has 
completed all requested actions and the claim is once more 
before the Board.  


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder in a decision dated in September 1987.  This denial 
noted that the evidence did not show any connection between 
the veteran's then current psychiatric disorder and his 
remote military service, nor was there any showing of a 
chronic psychiatric disorder, or cerebral hemorrhage, during 
service.  

2.  Evidence submitted since the Board's September 1987 
decision does not bear directly and substantially on the 
specific matters under consideration.



CONCLUSION OF LAW

No new and material evidence has been received since the last 
denial of service connection for a psychiatric disorder, and 
that claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his psychiatric disorder manifested 
itself during his period of active military service.  He 
specifically contends that he received coded messages 
intended to tell him his future, and that these messages told 
him he would have a cerebral hemorrhage.  He contends that he 
was part of a secret experiment conducted by the military and 
that this caused his current psychiatric disability.

In the Board's September 1987 decision, it was noted that the 
veteran had not been diagnosed with a chronic psychiatric 
disorder in service, and that he did not have a cerebral 
hemorrhage while in service.  On separation examination he 
was found to be psychiatrically normal.  Many years after 
discharge, he was treated for a cerebral aneurysm and for a 
bipolar disorder.  The veteran attempted to reopen his claim 
in July 1995.  In August 1995 the RO informed him that he was 
required to present new and material evidence to reopen his 
claim.  A rating decision of May 1996 determined that no new 
and material evidence had been submitted.

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim.  If there is such 
evidence, the claim must then be reviewed on the basis of all 
the evidence.

Evidence presented subsequent to the September 1987 Board 
decision consists of VA outpatient treatment records dated 
between July 1995 and February 1996, several VA hospital 
summaries dated during that period, the veteran's testimony 
at his personal hearing, conducted in February 1998, and the 
veteran's book, entitled "The Book of Life", which includes 
15 chapters and 5 separate supplements. 

The VA medical treatment records and hospital summaries are 
new evidence.  They were not of record at the time of the 
September 1987 Board decision.  They are not, however, 
material.  They essentially show only his diagnosis of 
psychosis, usually characterized as bipolar disorder. These 
records relate continuing treatment, medication, and 
hospitalizations performed in an attempt to treat his present 
condition.  None of these records tell us any essential fact 
about his current psychiatric disorder that was not before 
the Board in 1987.

The veteran's book is not new evidence.  The parts of it 
which relate to his claim on appeal restate contentions which 
have already been made part of the record.  This collection 
merely expands on his various theories of causation regarding 
secret military testing and messages sent in Morse code.  He 
repeats his contentions that this caused his psychiatric 
disorder.  This material has merely lengthened and expanded 
on basic assertions which were rejected when the veteran 
first made his claim.  They add nothing new to his 
contentions.

The Board notes the veteran's testimony at his personal 
hearing, conducted in February 1998.  He stated that his 
first post service treatment for a psychiatric disorder 
occurred in 1982 or 1983, after his cerebral hemorrhage.  He 
stated that at that time he realized that his subconscious 
had been in control of him from the time he was in the 
military until his cerebral hemorrhage.  He stated that, 
while working as a Morse code radio intercept operator in 
Ethiopia in 1965, he began receiving messages addressed to 
him personally.  He stated that he believes that he was part 
of a secret military experiment which caused his cerebral 
hemorrhage and his subsequent psychiatric disorder.  The 
Board finds that this testimony is not new evidence.  It 
repeats contentions of the veteran which have been contained 
in the record for some time and, moreover, his assertions are 
not competent evidence of medical causation.

After a review of the record, the Board finds that the 
veteran has not submitted new and material evidence.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the September 1987 Board decision is not 
material, as required under the applicable statutory and 
regulatory provision.  Thus, the claim for service connection 
for a psychiatric disorder is not reopened and the Board's 
September 1987 decision remains final.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

